Citation Nr: 0905445	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  04-24 759A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected right peroneal neuropathy, currently 40 
percent disabling.

2.  Entitlement to service connection for left knee 
osteoarthritis, claimed as secondary to service-connected 
right peroneal neuropathy.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from August 1970 to May 1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2003 rating decision of the 
Department of Veteran Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania which, in 
part, denied service connection for a left knee disability 
and granted service connection for right peroneal neuropathy 
secondary to service-connected prostate cancer; 
a noncompensable (zero percent) disability rating was 
assigned effective April 17, 2002.  The Veteran perfected an 
appeal as to these issues.  The RO in Cleveland, Ohio 
currently has original jurisdiction over the claims.

In an April 2005 rating decision, the RO assigned a 40 
percent disability rating for the Veteran's service-connected 
right peroneal neuropathy, effective December 23, 2002.  The 
Veteran has not expressed satisfaction with the assigned 
rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a 
veteran is not granted the maximum benefit allowable under 
the VA Schedule for Rating Disabilities, the pending appeal 
as to that issue is not abrogated].

The Veteran failed to report for personal hearings which were 
scheduled in January 2006 and June 2006.  No good cause for 
the Veteran's failure to report has been provided, and the 
Veteran has not requested that his hearing be rescheduled.
His hearing request is therefore deemed to have been 
withdrawn.  See 38 C.F.R. § 20.704(d) (2008).

This case was remanded by the Board in October 2007 for 
additional evidentiary and procedural development.  In 
September 2008, the VA Appeals Management Center (AMC) issued 
a supplemental statement of the case (SSOC) which continued 
to deny the Veteran's claims.  The Veteran's claims folder 
has been returned to the Board for further appellate 
proceedings.



Issues not on appeal

One issue previously on appeal, entitlement to service 
connection for depression, was granted by the AMC in a 
September 2008 decision.  Since the claim was granted, the 
appeal as to that issue has become moot.  The Veteran has 
not, to the Board's knowledge, expressed dissatisfaction with 
that decision.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection].


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the Veteran's service-connected right peroneal neuropathy is 
manifested by right foot drop, sensory loss in the right 
scrotom, moderate weakness and sensory deficits in multiple 
radicular distributions and decreased sensation over the 
dorsal first web space of the right foot; complete paralysis 
is not demonstrated.

2.  The evidence does not show that the Veteran's service-
connected right peroneal neuropathy is so exceptional or 
unusual that referral for extraschedular consideration by 
designated authority is required.  

3.  The competent medical evidence of record indicates that 
the Veteran's left knee osteoarthritis was aggravated by 
service-connected right peroneal neuropathy.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for service-connected right peroneal neuropathy are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Codes 8520, 8521 (2008).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2008).

3.  Service connection for left knee osteoarthritis is 
granted.  38 C.F.R. § 3.310 (2008); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends his service-connected right peroneal 
neuropathy warrants a disability rating higher than the 
currently-assigned 40 percent.  He also seeks secondary 
service connection for a left knee disability.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Stegall consideration

As was alluded to in the Introduction, the Board remanded 
this case in October 2007.  In essence, the Board instructed 
the agency of original jurisdiction (AOJ) to provide 
additional notice pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA).  In addition, the AOJ was to obtain a VA 
examination and nexus opinion for the left knee claim.  The 
AOJ was then to readjudicate the claims. 

In January 2008, the AMC sent the Veteran a VCAA letter 
complying with the Board's remand instructions.  A VA 
examination and nexus opinion as to the left knee disability 
was obtained in August 2008.  The AMC subsequently 
readjudicated the claims in the September 2008 SSOC.

Thus, the Board's remand instructions have now been complied.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The VCAA

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.  
As detailed further below, the Board is granting the claim 
for left knee osteoarthritis.  Therefore, any potential error 
on the part of VA in complying with the provisions of the 
VCAA has essentially been rendered moot by the Board's grant 
of the benefit sought on appeal. Accordingly, the following 
VCAA discussion will concern only the increased rating claim.  

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).  
 
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court pod Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in a letter dated June 
29, 2002, which advised the Veteran of the provisions 
relating to the VCAA.  Specifically, the Veteran was advised 
in the letter that VA would assist him with obtaining medical 
record, employment records, or records from other Federal 
agencies.  The Veteran was specifically advised in the June 
2002 letter that records from the Wade Park VA Medical Center 
(VAMC) and Youngstown Outpatient Clinic had been associated 
with the claims folder.  

The Veteran was also informed that if he had any private 
medical evidence to support his claim, he should complete and 
submit VA Form 21- 4142, Authorization and Consent to Release 
Information, so that VA could obtain these records on his 
behalf.  The VCAA letter also informed the Veteran that for 
records he wished for VA to obtain on his behalf he must 
provide enough information about the records so that VA can 
request them from the person or agency that has them.  

The Veteran was provided additional VCAA notice via the 
January 2008 letter which was sent to him by the AMC pursuant 
to the Board's remand instructions. 


There have been two significant Court decisions concerning 
the VCAA.  
In the first, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, elements (1), (2) and (3) are not at issue.  
Pursuant to the Board's remand instructions, the Veteran 
received notice as to elements (4) and (5), degree of 
disability and effective date, in the letter from the AMC 
dated January 3, 2008.

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores at 43-44.

The Veteran has not received notice in compliance with the 
Vazquez-Flores decision or the evidentiary requirements 
necessary to establish an increased disability rating.  
However, the Board notes that with respect to appeals of 
initially assigned disability ratings such as the instant 
case, notification of the evidentiary requirements for an 
increased rating claim and the additional notice requirements 
recently set forth in Vazquez-Flores do not apply.  
Specifically, once service connection has been granted, VA's 
VCAA notice obligations are fully satisfied and any defect in 
the notice is not prejudicial.  See Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007); see also Goodwin, supra [where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to any downstream 
elements].  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  Crucially, the 
Veteran was provided with VCAA notice through the June 2002 
and January 2008 VCAA letters, and his claim was 
readjudicated in the September 2008 SSOC, after he was 
provided with the opportunity to submit evidence and argument 
in support of his claim and to respond to the VA notice.  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the Veteran in proceeding to 
consider his claim on the merits.  The Veteran has pointed to 
no prejudice resulting from the timing of the VCAA notice.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the Veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  In particular, the RO has obtained 
the Veteran's service medical treatment records, reports of 
VA outpatient treatment, as well as reports of VA 
examinations of the Veteran in September 2002, November 2002 
and March 2005.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  As noted in the Introduction, the Veteran failed to 
report for two scheduled hearings; his request for a personal 
hearing is deemed withdrawn. His representative has submitted 
written argument on his behalf.  

Accordingly, the Board will proceed to a decision.



	(CONTINUED ON NEXT PAGE)






1.  Entitlement to an increased disability rating for 
service-connected right peroneal neuropathy, currently 40 
percent disabling.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

Under Diagnostic Code 8521, a maximum schedular rating of 40 
percent is awarded for complete paralysis of the popliteal 
(common peroneal) nerve.  With complete paralysis, there is 
foot drop and slight droop of the first phalanges of all 
toes; there is no dorsiflexion of the foot, and extension 
(dorsal flexion) of proximal phalanges of toes is lost; 
abduction of the foot is lost; adduction is weakened; and 
anesthesia covers the entire dorsum of the foot and toes.  
When there is incomplete paralysis, a 30 percent rating is in 
order for severe disability.  Moderate incomplete paralysis 
warrants a 20 percent evaluation, and mild incomplete 
paralysis warrants a 10 percent rating.  38 C.F.R. § 4.124a, 
Diagnostic Code 8521 (2008).

Under Diagnostic Code 8520, a maximum schedular rating of 80 
percent is awarded for complete paralysis of the sciatic 
nerve.  With complete paralysis, the foot dangles and drops, 
there is no active movement possible of muscles below the 
knee, and flexion of the knee is weakened or (very rarely) 
lost.  When there is incomplete paralysis, a 60 percent 
rating is in order for severe disability with marked muscular 
atrophy.  Moderately severe incomplete paralysis warrants a 
40 percent evaluation, and moderate incomplete paralysis 
warrants a 20 percent rating.  A 10 percent rating is 
assigned for mild incomplete paralysis of the sciatic nerve.  
See 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2008).

The Board notes that words such as "mild," "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just." 38 C.F.R. § 4.6 (2008).  
Although the word "moderate" is not defined in VA 
regulations, "moderate" is generally defined as "of 
average or medium quality, amount, scope, range, etc."  See 
Webster's New World Dictionary, Third College Edition (1988), 
871.

The term "incomplete paralysis," with peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to the partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8510-8730 (2008).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  See 
38 C.F.R. § 4.31 (2008).

Analysis

Assignment of diagnostic code 

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  
In this case, the Board has considered whether another rating 
code is "more appropriate" than the ones used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Veteran evidences peripheral neuropathy in the right 
lower extremity, so employment of Diagnostic Code 8521 
clearly applies to the Veteran's claim, as it applies to the 
specific nerve (popliteal/common peroneal) affected by the 
service-connected disability.  Additionally, the March 2005 
VA examiner indicated that "both peroneal and sciatic nerves 
are affected" by the Veteran's service-connected disability.  
Therefore, the Board will also consider the Veteran's 
entitlement to an increased disability rating under 
Diagnostic Code 8520 (paralysis of the sciatic nerve), which 
allows for assignment of an increased disability rating.

Therefore, the Board will evaluate the Veteran's service-
connected right peroneal neuropathy under both Diagnostic 
Code 8521 and Diagnostic Code 8520.  
The Veteran has suggested no other diagnostic code, and the 
Board cannot identify a diagnostic code that would be more 
appropriate.   

Schedular rating

(i.) Diagnostic Code 8521

The Veteran is currently assigned a 40 percent disability 
rating for his right peroneal neuropathy.  As noted above, 
forty percent is the maximum rating available under 
Diagnostic Code 8521.  

(ii.) Diagnostic Code 8520

The Board initially notes that the Veteran is not eligible 
for a 80 percent rating under Diagnostic Code 8520, as 
complete paralysis has not been demonstrated in the medical 
evidence of record, to include the September 2002, November 
2002, and March 2005 VA examination reports.  The Veteran 
himself des not contend that he is completely paralyzed.

Nor does the Veteran meet the criteria for a 60 percent 
rating, which requires "severe" incomplete paralysis with 
marked muscular atrophy.  During the Veteran's September 2002 
VA examination, neurological evaluation was unremarkable 
except for decreased pin sensation in the right scrotom 
associated with a total absence of light touch sensation.  
Sensation in the medial right thigh was normal to pin, two-
point discrimination, and light touch.  The examiner noted 
there was "only a small zone of demonstrable neurologic 
deficit" confined to the right scrotum.  All other skin 
areas had normal sensation.  No motor deficits were 
identified.

During the March 2005 VA examination, the Veteran evidenced 
significantly depressed light touch and pin prick 
examination.  Deep tendon reflexes were present in the knee 
and ankle on the right and graded as 2/4.  The examiner 
described the peroneal neuropathy as characterized mainly by 
weakness and sensory deficits in multiple radicular 
distributions and was "moderate" in nature.  

Additionally, there is no evidence of muscular atrophy, let 
alone "marked" muscular atrophy, in any of the examination 
reports.  The November 2002 examiner specifically noted that 
muscle bulk in the left and right thigh and calf were of 
identical circumference.

In short, the medical evidence indicates weakness, diminished 
reflexes and sensory loss; there is no indication of marked 
muscular atrophy.  These "moderate" symptoms [as 
characterized by the March 2005 VA examiner] do not allow for 
assignment of more than a "moderate," or 40 percent 
disability rating under Diagnostic Code 8520 as detailed in 
the law and regulations above.

For reasons stated above, the Board finds that the Veteran is 
not entitled to a disability rating in excess of 40 percent 
under Diagnostic Code 8520.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

The RO has in fact assigned staged ratings, rating the 
Veteran's right peroneal neuropathy as zero percent disabling 
from April 17, 2002, the date of service connection, and 40 
percent disabling as of December 23, 2002.  

The RO assigned an effective date of December 23, 2002 as the 
earliest date the medical evidence demonstrated a worsening 
of the Veteran's disability.  Specifically, the assignment of 
a 40 percent rating was based on a December 23, 2002 VA 
outpatient note demonstrating the presence of right foot 
drop, a symptom which was not evidenced during the September 
2002 and November 2002 VA examination reports.  Prior to that 
date, there was no evidence that the Veteran met any of the 
criteria necessary for a 40 percent disability rating.  The 
Board therefore agrees that December 23, 2002 was the proper 
effective date for the assignment of a 40 percent rating.

However, the Board additionally finds that the Veteran 
demonstrated symptomatology compatible with a 20 percent 
rating from the date service connection, April 17, 2002 of 
the first VA examination, September 10, 2002.  At the time of 
the September 2002 and November 2002 VA examinations, the 
Veteran's right peroneal neuropathy was demonstrative of no 
more than moderate incomplete paralysis, which is compatible 
with 20 percent ratings under both Diagnostic Code 8521 and 
8522.  It appears that the Veteran's symptoms began 
immediately after surgery for prostate cancer in January 
2001.

Based on a review of the evidence of record, the Board finds 
the proper staging of ratings for the Veteran's right 
peroneal neuropathy is as follows: 20 percent from the date 
of service connection, April 17, 2002 to December 22, 2002; 
and 
40 percent beginning December 23, 2002.



Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical. 
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008); see also Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  The Veteran's representative has 
argued for assignment of an extraschedular rating and this 
matter was considered by the RO in the May 2004 statement of 
the case; accordingly, the Board will consider it as well.  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a Veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

Even accepting for the sake of argument the Veteran's 
contention that his symptoms of pain and discomfort 
constitutes an exceptional disability picture and that the 
schedular evaluation is somehow inadequate, the Board notes 
that referral for extraschedular remains unwarranted as the 
third Thun criterion is not met.  Specifically, there is no 
showing of marked interference with employment or frequent 
periods of hospitalization.  

With respect to hospitalization, there has been none for the 
Veteran's right peroneal neuropathy.  Turning to marked 
interference in employment, there is no indication that there 
has been any marked interference in the Veteran's employment 
due to the service-connected right peroneal neuropathy alone.  
The Veteran has been in receipt of a 100 percent disability 
rating due to his service-connected prostate cancer since 
October 24, 2000.  As has been described above, the peroneal 
neuropathy itself is manifested by diminished sensation and 
some weakness and loss of reflexes in the lower extremity.  
While employment may be made more difficult by the Veteran's 
peroneal neuropathy, this alone does not present an 
exceptional or unusual disability picture and is not 
reflective of any factor which takes the Veteran outside of 
the norm.  Indeed, any occupational impairment is 
specifically contemplated in the 40 percent rating which is 
assigned.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

There is also no competent medical evidence of an exceptional 
or unusual clinical presentation with regards to the right 
peroneal neuropathy.  The Veteran emphasizes that his 
disability has required utilization of an aluminum brace, a 
walker and cane to assist with ambulation.  See the July 2004 
substantive appeal.  This is true.  However, the Board also 
notes that since his prostate surgery the Veteran has gained 
120 pounds, and is currently described as "morbidly obese" 
[he was noted as weighing over 400 pounds in October 2004], 
and the September 2002 VA examiner specifically indicated 
that the Veteran' "extreme morbid obesity contributes to his 
abnl [abnormal] gait" and strain on his knees.  
Additionally, an August 2008 VA examination report for an 
unrelated disability indicates the Veteran was able to 
ambulate short distances without pain and described his foot 
drop for which the brace was prescribed as "mild."  In 
short, the medical evidence indicates that the Veteran's 
difficulty ambulating is due to another cause, morbid 
obesity.

The Board therefore has determined that referral of the case 
for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
Veteran's claim of entitlement to an increased disability 
rating for his service-connected right peroneal neuropathy.  
Despite arguments by the Veteran and his representative, the 
benefit of the doubt rule is not for application because the 
evidence is not in relative equipoise.  
The benefit sought on appeal is accordingly denied.

2.  Entitlement to service connection for a left knee 
disability, claimed as secondary to service-connected right 
peroneal neuropathy.

Relevant law and regulations

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 
See 38 C.F.R. § 3.310(a) (2008); Harder v. Brown, 5 Vet. App. 
183, 187 (1993).  Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. §3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

It is undisputed that the Veteran has been diagnosed with 
left knee osteoarthritis.  Service connection is established 
for right peroneal neuropathy.  Wallin elements (1) and (2) 
are therefore established. 

The Board specifically sought a medical opinion as to crucial 
Wallin element (3).  The July 2008 VA examiner specifically 
opined "it is as likely as not that the neurological deficit 
in the right lower extremity result in the [Veteran] placing 
more than 50 percent of his weight on the left lower 
extremity when walking, aggravating osteoarthritis in the 
left knee."

Accordingly, Wallin element (3) is met.  Entitlement to 
service connection for left knee osteoarthritis secondary to 
service-connected right peroneal neuropathy is therefore 
granted based upon aggravation.  See Allen, supra.

Additional comments

For the reasons set out above, the Board has found that 
entitlement to service connection for a left knee disability 
on a secondary basis is warranted based upon aggravation.  To 
that extent, the benefit sought on appeal is granted.  The 
Board, however, does not assign disability ratings at the 
first instance.  Accordingly, the matter is referred to the 
RO for appropriate action, keeping in mind that under  Allen 
only additional disability related to the service-connected 
disability may be compensated.

As was discussed above, the Veteran has been provided notice 
regarding degree of disability and effective date as required 
by the decision of the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The Board is confident that prior 
to assigning a disability rating and effective date, the 
agency of original jurisdiction will provide the Veteran and 
his representative with any additional necessary notice under 
Dingess.




	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to an increased rating for service-connected 
right peroneal neuropathy is denied.

Service connection for a left knee disability based upon 
aggravation by service-connected right peroneal neuropathy is 
granted.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


